                                           Case 4:15-cr-00547-JD Document 593 Filed 06/01/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 15-cr-00547-JD-4
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE SUCCESSIVE SECTION
                                                 v.                                         2255 MOTION
                                   9

                                  10     MANUEL LARA ANDRADE,                               Re: Dkt. No. 586
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In November 2019, the Court denied Andrade’s motion under 28 U.S.C. Section 2255 to

                                  14   vacate or set aside his sentence on grounds of ineffective assistance of counsel. Dkt. No. 580.

                                  15   The Court entered judgment against Andrade on the motion on November 19, 2020. Dkt. No. 581.

                                  16   He did not file a notice of appeal.

                                  17          After entry of the judgement, Andrade filed a motion to reduce his sentence under the First

                                  18   Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. Dkt. No. 582. The Court referred the

                                  19   motion to the Federal Public Defender (“FPD”) for consideration. The FPD declined to assume

                                  20   representation of Andrade, including with respect to possible compassionate release under Section

                                  21   603 of the First Step Act. Dkt. No. 583. The Court directed the government to respond to the

                                  22   motion, and it filed an opposition on May 25, 2020. Dkt. Nos. 587, 590. The Court will issue a

                                  23   separate order on this motion.

                                  24          In February 2020, Andrade filed a request to “amend and/or replace” the original Section

                                  25   2255 motion that the Court denied. Dkt. No. 586. The request raises the same ineffective

                                  26   assistance claim that Court dismissed, with some additional details not expressly mentioned in the

                                  27   original motion. Consequently, it is a “successive” motion in that it asserts claims that were, or

                                  28   could have been, adjudicated the first time around. See McNabb v. Yates, 576 F.3d 1028, 1029
                                           Case 4:15-cr-00547-JD Document 593 Filed 06/01/20 Page 2 of 2




                                   1   (9th Cir. 2009).

                                   2          The Antiterrorism and Effective Death Penalty Act “imposes significant limitations on the

                                   3   power of federal courts to award relief to prisoners who file ‘second or successive’ habeas

                                   4   petitions.” United States v. Lopez, 577 F.3d 1053, 1059 (9th Cir. 2009). The Court may consider

                                   5   a successive motion only if the Ninth Circuit certifies that it is based on new evidence sufficient to

                                   6   establish by clear and convincing evidence that no reasonable factfinder would have found the

                                   7   defendant guilty of the offense, or a new rule of constitutional law that was previously unavailable

                                   8   and has been made retroactive. 28 U.S.C § 2255(h); Ezell v. United States, 778 F.3d 762, 765 (9th

                                   9   Cir. 2015); United States v. Washington, 653 F.3d 1057, 1059 (9th Cir. 2011). If the defendant

                                  10   does not first obtain authorization to proceed from the circuit court, “the district court lacks

                                  11   jurisdiction to consider the second or successive application.” Ezell, 778 F.3d at 765 (quoting

                                  12   Lopez, 577 F.3d at 1061).
Northern District of California
 United States District Court




                                  13          That is the situation here. The record does not show that Andrade has obtained the

                                  14   required authorization from the Ninth Circuit. It appears that he filled out a form applying for

                                  15   authorization, see Dkt. No. 586-1, but it is not clear whether he filed it with the Ninth Circuit. To

                                  16   make sure that it hasn’t fallen through the cracks, the Clerk of the Court is requested to send the

                                  17   form to the Ninth Circuit. See 9th Cir. R. 22-3(a).

                                  18          It does not appear likely that Andrade has satisfied the exacting standards of Section

                                  19   2255(h). He has not identified any new evidence or a new rule of law applicable to his case, and

                                  20   believes his original motion was denied due to poor handwriting, as opposed to the substantive

                                  21   reasons stated by the Court. See Dkt. No. 586-1. But that is for the circuit court to decide. Until

                                  22   authorization is granted, the Court cannot hear the motion, and so it is dismissed without

                                  23   prejudice.

                                  24          IT IS SO ORDERED.

                                  25   Dated: June 1, 2020

                                  26

                                  27
                                                                                                      JAMES DONATO
                                  28                                                                  United States District Judge
                                                                                          2
